Appeal by the employer and its insurance carrier from an award of disability compensation. The employer was engaged in the *781exporting and importing business and claimant was its office manager. At the express direction of the employer, claimant was present in a night club assisting in entertaining business guests and participating in the discussion of a very substantial business transaction. Claimant had nothing to drink, but the air in the club was stuffy and he felt dizzy. He went up some steps and outside to get some air. He collapsed and fell striking his head against something and fracturing his leg. The board has found that claimant sustained accidental injuries and that they arose out of and in the course of his employment. There is evidence and proper inferences which may be drawn therefrom sufficient to sustain the findings. Award affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.